UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 01-60162
                          Summary Calendar


                           JOSEPH DAVIS,

                                               Plaintiff - Appellant,

                               VERSUS

   NEW YORK LIFE INSURANCE COMPANY; NEW YORK LIFE INSURANCE AND
ANNUITY CORPORATION; NYLIFE INSURANCE COMPANY OF ARIZONA; AMERICAN
INCOME LIFE INSURANCE COMPANY; PRUDENTIAL LIFE INSURANCE COMPANY;
PRUCO; RHONDA STEVENS; KENNETH STAPP,

                                             Defendants - Appellees.


           Appeal from the United States District Court
         for the Southern District of Mississippi, Biloxi
                          (1:00-CV-172-GR)
                          October 16, 2001
Before DeMOSS, PARKER and DENNIS, Circuit Judges
              *
PER CURIAM:

      Mr. Davis appeals the dismissal of his complaint under FED. R.

CIV. P. 12(b)(5) and 41(b).   Having reviewed the judgments of the

district court for abuse of discretion, we AFFIRM.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.